Willie, Chief Justice.
Rule forty-four for the government ¡of the Supreme Court require that when "the appellee or in error file a suggestion of delay in a case where the party has not prepared the case for submission, the shall be accompanied by a brief statement of the character *626of the suit, the proceedings therein, and the judgment rendered The record in this case was filed here by the defendants in error, the plaintiff in error making no appearance, and the former have filed a request to affirm the judgment with damages, on the ground that the writ of error was sued out for delay; but they have not furnished us with the brief statement required by the rules. We can not therefore take notice of their motion so far as allow the damages, but the judgment will be affirmed, no error appearing upon the face of the proceeding. The judgment is affirmed.
Opinion delivered October 18, 1887.

Affirmed.